OPINION AND ORDER

Kimberly C. Morton, whose KBA no. is 89295 and last known address is 2110 Old Main Street, Maysville, Kentucky, 41056, was admitted to the practice of law in Kentucky in 2004. Morton was permitted to withdraw from the practice of law in Kentucky by order of the Supreme Court of Kentucky on September 16, 2005. Morton was then a member in good standing of the Kentucky Bar Association with no disciplinary investigations, complaints or charges pending against her. Morton now seeks restoration to the practice of law in Kentucky pursuant to SCR 3.500.
The Board of Governors of the Kentucky Bar Association voted to restore Morton to the practice of law by a vote of 15-0. Morton’s bar dues for the current year and all previous years were paid with the filing of her application, and Morton has complied with her CLE requirements for purposes of restoration. There are no pending disciplinary matters or Client Security Fund claims against Morton. There are no impediments to restoration.
It is therefore ordered that Kimberly Morton is to be restored to the practice of law, subject to her payment of the costs of this proceeding in the amount of $124.08 to the Kentucky Bar Association, as required by SCR 3.500(5).
All concur.
Entered: March 22, 2007.
/s/ James E. Lambert Chief Justice